DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-2, 8, 10-12 are allowed.
	The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
	independent claim 1: “wherein the alignment is effected by the video unit or the microphone unit as the initiating unit firstly reading out a current transmission time value (ta,send) from its system clock and temporarily storing it and immediately initiating a first transfer process (PI) to the other of the two units, and wherein the respective other unit after conclusion of the first transfer process (PI) immediately reads out a current synchronization time value (tB) from its system clock and transmits said synchronization time value (tB) in a second transfer process (PO) to the initiating unit, and wherein the initiating unit upon reception of the second transfer (PO) immediately reads a current reception time value (tA,receive) from its system clock and from the transmission time value (tA,send) and the reception time value (TA,receive) calculates a time value belonging to the synchronization time value (tB)” (claims 2 depends on claim 1)
	independent claim 8: “wherein the alignment between the first system clock and the second system clock is effected by way of a bidirectional wireless connection between the video unit and the microphone unit; wherein a data transfer protocol is used, which is provided for a coordinated use of a used transmission channel by a plurality of transmitting and receiving devices and which has measures for time coordination of the access of different devices to the transmission channel so that variable waiting times can occur for access to the transmission channel; and wherein the alignment is effected by the video unit or the microphone unit as the initiating unit firstly reading out a current transmission time value (ta,sena) from its system clock and temporarily storing it and immediately initiating a first transfer process (PI) to the other of the two units, and wherein the respective other unit after conclusion of the first transfer process (PI) immediately reads out a current synchronization time value (tB) from its system clock and transfers said synchronization time value (tB) in a second transfer process (PO) to the initiating unit, and wherein the initiating unit upon reception of the second transfer (PO) immediately reads a current reception time value (tAreceive) from its system clock and from the transmission time value (tA,send) and the reception time value (TAreceive) calculates a time value belonging to the synchronization time value (tB).”
	independent claim 10: “wherein the alignment between the first system clock and the second system clock is effected by way of a bidirectional wireless connection between the first recording device and the second recording device, wherein a data transfer protocol is used, which is provided for a coordinated use of a used transmission channel by a plurality of transmitting and receiving devices and which has measures for time coordination of the access of different devices to the transmission channel so that variable waiting times can occur for access to the transmission channel; and wherein the alignment is effected by the video unit or the microphone unit as the initiating unit firstly reading out a current transmission time value (ta,send) from its system clock and temporarily storing it and immediately initiating a first transfer process (PI) to the other of the two units, and wherein the second recording device after conclusion of the first transfer process (PI) immediately reads out a current synchronization time value (tB) from the second system clock and transfers said synchronization time value (tB) in a second transfer process (PO) to the first recording device, and wherein the first recording device upon reception of the second transfer (PO) immediately reads out a current reception time value (tA,receive) from the first system clock and from the transmission time value (tA,send) and the reception time value (TA,receive) calculates a time value belonging to the synchronization time value (tB).” (claim 11 depends on claim 10)
	independent claim 12: “wherein the recording device is adapted by way of the transmitter/receiver to carry out an alignment between the first system clock and the second system clock, wherein the alignment result includes a time value of the first system clock and an associated time value of the second system clock; and wherein the alignment is effected by the recording device or the second recording device as the initiating unit firstly reading out a current transmission time value (ta,send) from its system clock and temporarily storing it and immediately initiating a first transfer process (PI) to the other of the two recording devices, and wherein the respective other recording device after conclusion of the first transfer process (PI) immediately reads out a current synchronization time value (tB) from its system clock and transmits said synchronization time value (tB) in a second transfer process (PO) to the initiating recording device, and wherein the initiating recording device upon reception of the second transfer (PO) immediately reads out a current reception time value (tA,receive) from its system clock and from the transmission time value (tA,send) and the reception time value (TA,receive) calculates a time value belonging to the synchronization time value (tB).”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484